DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-16, 21-25 and new claim 26 are currently pending and are addressed below.


Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Response to Arguments

1.	Applicant’s response arguments, with regards to claims 1-16, 21-26 filed on 10/01/2020 are moot in view of the new grounds of rejection under the combination of 

On page 1 of the Applicant response, the Applicant argued that “Claims 21 and 22 are rejected under 35 U.S.C. 101. Applicant respectfully disagrees, and especially that "[t]hese limitations recite an abstract idea, which is directed to human activities" (Office Action at 3) because no human activity is involved”, the Examiner, respectfully disagree with the applicant because the steps of establishing communication, detects active connection and changeover all these steps can be done a human, hence these limitations recite an abstract idea which directed to organizing human activity (MPEP 2106.04(a)). Please see detailed rejection below. 


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims 22-23 system and method claims respectively include the steps of establishing communication and initiating changeover (Step 1: yes).

Step 2A Prong One: claims 21-22 recite the steps of establishing communication, detects and initiating changeover. These limitations recite an abstract idea, which is directed to organizing human activity.

Step 2B, The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claims 22-23 are ineligible.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 5-9,12-14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0212520 to Artes al. in view of US2014/0218517 to Kim et al. further in view of US2016/0123618 to Hester et al.
7.	Regarding claim 1, Artes discloses a system (see at least abstract and Figs. 1-6) comprising: an autonomous mobile robot (see at least abstract and Fig. 1); 
a mobile device (smartphone see at least [¶ 31] and Figs. 1-6);  
at least one communication server that has access to internet (the computer/ communication server access to internet see at least [¶ 55, 61 &79] and Figs. 5), wherein the autonomous mobile robot and the mobile device are configured to communicate via a first connection (the computer/communication server internet, where the robot and smartphone communicate using first connection see at least [¶ 55, 61 &79] and Figs. 5), 
wherein the first connection is an indirect connection in which the communication server relays a communication between the autonomous mobile robot and the mobile device (the robot and smartphone communicate using the first connection using the computer/communication server see at least [¶ 55, 61 &79] and Figs. 5)

dependent on the determined information about the current location of the user, decide whether: data should be sent to the mobile device, activity is carried out, interrupted, continued or ended by the autonomous mobile robot, or both data  should be sent to the mobile device and activity is carried out, altered, interrupted, continued or ended by the autonomous mobile robot (the robot is continually is in communication with the user, the robot communicate areas that not cleaned/processed, that mean robot sent data reading the activity of the robot see at least [¶ 14, 36, 53-55, 58-59, 61, 68 &79] and Figs.1-6). 
Artes does not explicitly disclose the limitation of communicate via a first connection and second connection, and the second connection is a local wireless connection provided by a local wireless network.
However, Kim is directed to home monitoring apparatus. Kim discloses as shown in (Fig. 2& 9), home devices (including mobile robot) communicate with the mobile terminal directly communicate with robot via local wireless network/second connection or communicate with robot indirectly via wired network server/first connection, furthermore, Kim discloses once the user is located outside house and communication is available, the user can control devices/robot, exchange data and monitor robot activities (see at least [ ¶ 11-12, 43, 45, 47, 66-67, 76, 111  & 120-121] and Figs. 1-22)


Artes does not explicitly disclose the limitation of in an event that the user physical presence or user interaction is relevant or needed the system is configured to determine information about the current location of a user.
However, Hester is directed to enhanced automated environmental control system scheduling using preference function. Hester discloses the user uses the local network or Internet to communicate various home devices, furthermore, Hester disclose a human-facing functionalities of a service robot, where the robot adjust temperature or air purifying rate based on the user location within the house, that means the user physical presence is needed for the robot to control various home devices and location  of the user is determined (see at least [¶ 119-120] and Figs. 2-3). Therefore, from the teaching of Hester, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Artes the use the technique of system using user’s physical presence/location within the house to control home devices and determine location of user similar to that of the teaching of Hester in order the enhance human comfort. 

8.	Regarding claim 2, Artes discloses the system is configured to determine, based 

 
9.	Regarding claim 3, Artes discloses in the event that the user is in or in the 
vicinity of the area of the autonomous mobile robot employment, different information is sent to the mobile device than in the event that the user is not in the vicinity of the area of robot employment (see at least [¶ 55, 65 & 79]). 

10.	Regarding claim 5, Artes discloses the decision which information is sent to 
the mobile device includes when to send the information to the mobile device (the robot send information to user when the user is within the house see at least [¶ 49, 55]). 
11.	Regarding claim 6, Artes discloses the information about the current location 
of the user is determined by determining information about the location of the 
mobile device (the user device is a smartphone which includes a GPS, hence the current user location is determined via the smartphone see at least [¶ 31 & 56]). 

12.	Regarding claim 7, Artes discloses the system determines, based on whether 
communication via a second connection, which is the local wireless connection, is 
possible, whether the device is located in the area of employment of the autonomous mobile robot ( the robot inspect devices in the different areas of the building where the smartphone can connect to local wireless network see at least [¶ 78], Also Kim disclose determine the local wireless connection [¶ 40-41 & 120-121]). 

13.	Regarding claim 8, Artes discloses the mobile device is configured to determine 
its own location, in the form of geographic coordinates, and to transmit the geographic coordinates to the autonomous mobile robot (see at least [¶ 35]). 

14.	Regarding claim 9, Artes discloses comprising at least one further device and wherein information about the location of each and every device is determined (the mobile robot constructed a map with different devices and their location on the map see at least [¶ 78]). 

15.	Regarding claim 12, Artes discloses the autonomous mobile robot has sensors to detect obstacles, and wherein the autonomous mobile robot determines, based on whether moving obstacles are detected, whether the user is present in an area of employment of the autonomous mobile robot (moving person in the room see at least [¶ 3, 30 & 35]).

16.	Regarding claim 13, Artes discloses the autonomous mobile robot has a camera, and wherein the autonomous mobile robot determines, based on whether a person or a certain person is detected on a photograph by image processing, whether the user or another person is present in the area of employment of the autonomous mobile robot (detect a person within the area and identify an unauthorized person see at least [¶ 3, 30, 35 & 78]). 
. 

18.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US2015/0212520 to Artes al. in view of US2014/0218517 to Kim et al. further in view of US2016/0123618 to Hester et al. and further in view of US8594019 to Misumi. 
19.	Regarding claim 4, Artes and Kim in combination disclose all the limitation of claim 1 as discussed above, but Artes does not explicitly disclose the limitation of the system is configured to prioritize an instruction based on from which connection the instruction is received. It is well known in the networking technology to prioritize instruction/command based on the connection instruction/command is received, and for more clarification the Examiner is using secondary reference of Misumi. 
However, Misumi is directed to communication device using wired and wireless communication. Misumi discloses the system put a higher priority on communicating / (sending or receiving) instruction using first wireless communication (see at least claim 8.) Therefore, from the teaching of Misumi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Artes to use the technique of prioritizing instruction based on from which connection the instruction is received similar to that of the teaching of the Misumi in order to enhance the communication efficiency.





20.	Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0212520 to Artes al. in view of US2014/0218517 to Kim et al.
further in view of US2016/0123618 to Hester et al. and further in view of US 2014/0207282 to Angle et al. 
21.	Regarding claim 10, Artes discloses based on the information about the 
location of the mobile device, the system determines which of the mobile 
device is currently located in the area of autonomous mobile robot employment or in its proximity (the system determine the location the smartphone see at least [¶ 31-38 & 78] and Fig. 3),  
Artes does not explicitly disclose the limitations of mobile devices and the messages sent to the devices depend on whether they are located in the area of autonomous mobile robot employment or in its proximity. 
However, Angle is directed to mobile robot environmental mapping for household environmental control. Angle discloses the system includes plurality of mobile user terminal/smartphone (142, 144 and 300) and the user terminal communicate to devices within the robot working area, and the system communicate/messages with different devices within the mobile working area (see at least [¶ 77 & 100 & 118-120] and Figs. 1-30). Therefore, from the teaching of Angle, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Artes to provide 

22.	Regarding claim 11, Artes, Kim and Hester disclose all the limitation of claim 1 as discussed above, Artes does not explicitly disclose the limitation of the autonomous mobile robot is connected with other devices in the area of autonomous mobile robot employment and can communicate with the other devices, and wherein the autonomous mobile robot determines, based on whether the other devices inform the autonomous mobile robot of user activity, whether the user is present in the area of employment of the autonomous mobile robot. 
However, Angle discloses the system includes plurality of mobile user terminal/smartphone (142, 144 and 300) and the user terminal communicate to devices within the robot working area, the system communicate with different devices within the mobile working area, furthermore, Angle discloses the system determine the activity of the person within the house based on the person interaction with the devices (see at least [¶ 12, 24, 29, 44 & 78] and Figs. 1-30). Therefore, from the teaching of Angle, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Artes to provide plurality of mobile devices and use the technique the system determine the activity of the person within the house based on the person interaction with the devices similar to that of the teaching of the Angle in order to enhance the efficiency of the robot operation. 


However, Angle discloses the system includes plurality of mobile user terminal/ smartphone (142, 144 and 300) communicate/message to the  mobile robot as shown in Fig. 1 via the public network, also Angle discloses the mobile robot includes sensor to detect object/obstacle and appliance including water dispensers copier etc., that mean the robot is capable to send message to user when the mobile robot detect an object/obstacle when she/he left the house (see at least [¶ 40, 126 & 146] and Figs. 1-30). Therefore, from the teaching of Angle, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Artes to use the technique of the communicating with the user when the robot detected an object/appliance similar to that of the teaching of Angle in order for the user to assist the mobile robot.

.


25.	Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0218517 to Kim et al. in view of KR20070045641 to Soo (English translation)
26.	Regarding claims 21, Kim discloses a system comprising:

an autonomous mobile robot; a mobile device (mobile robot 514 and mobile device 532 see at least Fig. 5); 
at least one communication server that has access to a public internet (internet server see at least [¶ 76 & 83] & Fig. 5); 
wherein the autonomous mobile robot and the mobile device are configured to communicate via a first connection and a second connection (as shown in Figs. 2& 9 the device/robot and mobile terminal communicate via local wireless network and internet see at least [¶ 45] and Figs. 2, 9), 
wherein the first connection is an indirect connection, in which the communication server relays a communication between the autonomous mobile robot and the mobile device (communicate with robot indirectly via wired network server/first connection as shown in fig. 2&9 see at least [¶ 45 & 92-93]), and the second connection is a local wireless connection provided by a local wireless network (the mobile terminal directly communicate with robot via local wireless network/second connection as shown in fig. 2&9 see at least [¶ 45 & 92-93]); and 
the robot detects that the second connection becomes unavailable, the system automatically initiates a changeover to the first connection or vice versa.
However, Soo is directed to robot monitoring system usable roundabout communication 
Soo discloses robot using the wireless communication and wired communication to remotely transmit data, Soo discloses “When the wireless communication does not work, returning and docking the monitoring robot to a charging station to which a wired communication network is connected; And transmitting a monitoring result from the monitoring robot to a remote control unit using the wired communication network.”, that means when the robot detects that the wireless communication is unavailable changeover to wired communication to transmit data (first para. and last two paras of page 3). Therefore, from the teaching of Soo, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim the use the technique of when second connection is unavailable, the system automatically a changeover to the first connection similar to that of the teaching of Soo in order the enhance communication efficiency.

27.	Regarding claims 22, Kim discloses method for communication between an autonomous mobile robot and a mobile device mobile robot 514 and mobile device 532 see at least Fig. 5) the method comprises: 
establishing communication via a first connection or a second connection, (as shown in Figs. 2& 9 the device/robot and mobile terminal communicate via local wireless network and internet see at least [¶ 45] and Figs. 2, 9), 


Kim does not explicitly disclose the limitation of in the event that the robot detects that the second connection becomes unavailable, the system automatically initiates a changeover to the first connection or vice versa.
However, Soo is directed to robot monitoring system usable roundabout communication 
Soo discloses robot using the wireless communication and wired communication to remotely transmit data, Soo discloses “When the wireless communication does not work, returning and docking the monitoring robot to a charging station to which a wired communication network is connected; And transmitting a monitoring result from the monitoring robot to a remote control unit using the wired communication network.”, that means when the robot detects that the wireless communication is unavailable changeover to wired communication to transmit data (first para. and last two paras of page 3). Therefore, from the teaching of Soo, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim the use the technique of when second connection is unavailable, the system automatically a 

27.	Regarding claim 23, Kim discloses the data sent to the mobile device includes at least one of: information of the status of the autonomous mobile robot, information about an activity of the autonomous mobile robot, map information stored in or by the autonomous mobile robot, information concerning other objects detected by the autonomous mobile robot in an autonomous mobile robot employment area or a combination thereof (the system detect movement of target object and the information about the target object is sent the mobile terminal  see at least [¶ 90, 180-187] and Fig. 9-10 &23).

28.	Regarding claims 24 and 25, Kim discloses the data sent to the mobile device is sent via the first connection (the robot capture images and send to terminal mobile and as shown in Fig. 10 the robot send the data via the internet/network 1020 see at least [¶ 107-109 & 111] and Fig. 10); and re-claim 25) the communication server is located outside of the local wireless network (as shown in Fig. 5& 10 the communication server is located outside wireless).

Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RACHID BENDIDI/Primary Examiner, Art Unit 3667